Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 12, 21, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Barkhorder (2012/0288320) in view of Vincent (FR 329155).
Zachar teaches a toothbrush system comprising a shaft portion including a main body 200 having a first end (the end of head 200 that is connected to the handle 100) and a second end (the end with brush 220 and suction orifice 208, see figs. 1b, 3), a bristle array 220 and a suction port 208 arranged at the second end of the main body, wherein the bristle array extends away from the shaft (see figs. 1b, 3), a stem (see figs. 1b, 3, par 45, such that the stem is the portion of the main body in which tube 238 is connected to, note that 238 is reversibly attachable to the head), the stem having an end configured to be coupled to an external suction source (par. 31, such that it is connected through tube 238, par. 45), wherein the stem and the main body are hollow, forming a passageway extending through the stem and the main body to provide fluid communication from the suction port to the end of the stem (see figs. 1a-3, such the hollow main body accepts drive elements and tube 238), and a handle 100 removeably coupled to the shaft 200 (see figs. 1b, 3, par. 28). Zachar further teaches an embodiment wherein the handle includes a drive system (motor 116) operably coupled to the bristle array (by shaft 230) to actuate motion of the bristle array (see fig. 5, pars. 28, 37). It would had been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of figure 3 taught by Zachar including the drive means on the shaft with the embodiment of figure 5 of Zachar with the drive means in the handle in order to be able to provide a cheap head replacement. Such that if the drive means, i.e. the motor, is in the handle, the head which needs replaced due to wear and contamination can be made cheap since the drive means is reusable in the handle. Further it is noted that Zachar teaches the different arrangements of the drive means, i.e. the motor on the head or handle are just rearranging parts, such that the device still functions the same no matter the location of the drive means. It is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to move the location of the drive means from the shaft to the handle as taught by Zachar since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04, VI, C).
Zachar teaches the invention as substantially claimed and discussed above including the stem extending external to the handle, however, does not specifically teach both the bristle array and the suction port extends away from the shaft so that an opening of the suction port is proximal to the distal end of the bristle array and the stem extends in a first fixed direction away from the shaft portion and continues external to an outer wall of the handle in a second fixed direction such that an entirety of the stem has a fixed spatial relationship with respect to the shaft portion and is external to the handle.
Barkhordar teaches a toothbrush system comprising a shaft including a bristle array 106 and a suction port 110 arranged at a second end, wherein the bristle array 106 and the suction portion 110 both extend away from the shaft so that an opening of the suction port is proximal to a distal end of the bristle array (see figs. 1, 3a, pars. 14, 24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar with the arrangement of the bristles relative to the suction portion as taught by Barkhordar as discussed above in detail in order to simultaneously suck the debris from the mouth while cleaning the teeth with the bristles. Zachar/Barkhordar teaches the invention as substantially claimed and discussed above, however, does not specifically teaches the stem extends in a first fixed direction away from the shaft portion and continues external to an outer wall of the handle in a second fixed direction such that an entirety of the stem has a fixed spatial relationship with respect to the shaft portion and is external to the handle.
Vincent teaches a toothbrush system comprising a shaft portion including a main body having a first end and a second end, a bristle array and a stem extending from the first end of the main body, the stem end configured to be coupled to an external suction source (such that the end is configured for connection to a tube which could be a suction source tube), wherein the stem extends in a first fixed direction away from the shaft portion (see annotated figure, such that the first direction is outwardly) and continues external to an outer wall of the handle in a second fixed direction (see annotated figure) such that an entirety of the stem has a fixed spatial relationship with respect to the shaft portion and is external to the handle (see annotated figure, such that the shaft includes the first end of the main body). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Barkhordar to extend in a first and second direction external to the main body and having a fixed spatial relationship with respect to the shaft portion in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.

    PNG
    media_image1.png
    510
    686
    media_image1.png
    Greyscale

With respect to claim 2, Zachar further teaches a suction tube 238 configured to couple the stem to the external suction source (par. 31).
Zachar further teaches with respect to claim 3, the suction tube 238 is selectively engaged with the handle (par. 45, “For example, the outer surface of base may include a groove (NOT SHOWN) into which a section (e.g. a ‘short’ section) of base-external portion 238 of the suction lumen may be inserted.”).
With respect to claim 4, Zachar further teaches the handle includes a housing with an external groove, and the suction tube fits into the external groove (par. 45, “For example, the outer surface of base may include a groove (NOT SHOWN) into which a section (e.g. a ‘short’ section) of base-external portion 238 of the suction lumen may be inserted.”, such that the housing is the body of the handle/base portion having the groove).
With respect to claims 7 and 12, Zachar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the suction port is positioned below the bristle array and the suction port and the bristle array extend away from the shaft in parallel.
Barkhordar teaches with respect to claim 7, the suction port is positioned below the bristle array (see fig. 2, such that the suction portion 110 is below the circular bristle array) and with respect to claim 12, the bristle array extend away from the shaft in parallel (see figs. 1, 3A). It would have been obvious to one having ordinary skill in the  art before the effective filling date of the invention to modify Zachar with the arrangement of the bristles relative to the suction portion as taught by Barkhordar as discussed above in detail in order to simultaneously suck the debris from the mouth while cleaning the teeth with the bristles.

With respect to claim 21, Zachar further teaches the drive system is configured to vibrate or oscillate the bristle array (par. 34, 38).
With respect to claim 25, Zachar teaches the stem (the sideways protrusion) is unitary with the main body of the shaft portion. Zachar/Barkhordar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stem which has a fixed spatial relationship with respect to the shaft portion being unitary with the main body. 
Vincent teaches the stem is unitary with the main body of the shaft portion (see fig). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Barkhordar to be integral with the stem and have a fixed spatial relationship with respect to the shaft portion in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.
With respect to claim 26, Zachar/Barkhordar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second fixed direction extends parallel to a long axis of the handle.
Vincent teaches the second fixed direction extends parallel to a long axis of the handle (see fig.). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Barkhordar to have the second fixed direction extend parallel to the long axis of the handle in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.
With respect to claims 28-29, Zachar/Barkhordar/Vincent teaches the invention as substantially claimed and discussed above, however, does not specifically teach the main body and the stem are welded together or the stem is coupled to the main body by a butt joint.  It is noted that the connection of the stem to the main body being integral as taught by Vincent would not change the end result by changing making the integral device into two pieces and connecting them with well-known connection means, such as welding and a butt joint. Such that it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the integral stem and main body to be separable, i.e. two pieces since it has been held that forming a two piece article and connecting them together that was once a one piece device involves only routines skill in the art (see MPEP 2144.04, V, C). It is noted that a butt joint is a simple connection of the parts well known in the art and welding is a well-known means of connecting elements together, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Zachar/Barkhordar/Vincent as discussed above and use any known means of connection including welding and a butt joint as a matter of obvious design choice.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Barkhorder (2012/0288320) in view of Vincent (FR 329155) as applied to claim 1 above, and further in view of Cindrich (2009/0197720).
Zachar/Barkhordar/Vincent teaches the invention as substantially claimed and discussed above however, does not specifically teach the stem extends down a length of the handle and the stem includes an aperture that provides an opening in the fluid communication from the suction port to the external suction source.
Cindrich teaches with respect to claim 5, the stem extends down a length of the handle ( see fig. 10, such that the stem 126 extends along a length of the handle  106/130 and with claim 6,  a toothbrush system wherein the stem includes an aperture 116 that provides an opening in the fluid connection from the suction port to the external suction source (par. 41). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar/Barkhordar/Vincent to include the opening as taught by Cindrich in order to allow the user to easily control the suction and to modify Zachar/Barkhordar/Vincent to extend the length of the stem as taught by Cindrich as a matter of obvious design choice. It is noted that Vincent teaches changing the dimensions of the device are well within the general skill of someone having ordinary skill in the art (par. 26 of translation). Therefore, it would have been an obvious matter of design choice to change the size of the stem since such a modification would have involve a mere change in the size of a component. A change in the size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 IV A).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0258217) in view of Barkhordar (2012/0288320) in view of Vincent (FR 329155) as applied to claim 1 above, and further in view of Mary T. (2008/0196184).
Zachar/Barkhordar/Vincent teaches the invention as substantially claimed and discussed above however, does not specifically teach the handle further includes a lighting element configured to illuminate an area proximate to the bristle array.
Mary T. teaches a toothbrush system wherein the handle 2 includes a lighting element 25 configured to illuminate an area proximate to the bristle array (par. 30, fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar/Barkhordar/Vincent to include the lighting element as taught by Mary T. and discussed above in detail in order to provide illumination to examine the teeth during use.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Barkhordar (2012/0288320) in view of Vincent (FR 329155) as applied to claim  1 above, and further in view of Zachar et al. (2017/034770).
Zachar648/Barkhordar/Vincent teaches the invention as substantially claimed and discussed above including the drive shaft 230 extending through the hollow main body and the shaft being removably connected to the handle (see above), however, does not specifically teach the drive shaft is configured to be selectively decoupled form the drive system, such that the drive shaft remains with the main body when the shaft portion is separated from the handle.
Zachar 770 teaches a toothbrush system comprising a shaft portion including a
main body and a handle removeably coupled to the shaft portion, the handle including a
drive system 116/114 operably coupled to the bristle array to actuate motion of the
bristle array, wherein the drive system of the handle is operably coupled to the bristle
array a drive shaft 166, wherein the drive shaft 166 is configured to be selectively
decoupled form the drive system116/114, such that the drive shaft remains with the
main body when the shaft portion 160 is separated from the handle 110 (see fig. 3). It
would have been obvious to one having ordinary skill in the art before the effective filling
date of the invention to modify Zachar’648/Barkhordar/Vincent to provide the drive shaft within the main body as taught by Zachar ’770 in order to allow for easy connection to the handle while providing the desired movement of the bristles.


Claim(s) 1-4, 7, 12, 21, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Boersma et al. (2019/0117357) in view of Vincent (FR 329155).
Zachar teaches a toothbrush system comprising a shaft portion including a main body 200 having a first end (the end of head 200 that is connected to the handle 100) and a second end (the end with brush 220 and suction orifice 208, see figs. 1b, 3), a bristle array 220 and a suction port 208 arranged at the second end of the main body, wherein the bristle array extends away from the shaft (see figs. 1b, 3), a stem (see figs. 1b, 3, par 45, such that the stem is the portion of the main body in which tube 238 is connected to, note that 238 is reversibly attachable to the head), the stem having an end configured to be coupled to an external suction source (par. 31, such that it is connected through tube 238, par. 45), wherein the stem and the main body are hollow, forming a passageway extending through the stem and the main body to provide fluid communication from the suction port to the end of the stem (see figs. 1a-3, such the hollow main body accepts drive elements and tube 238), and a handle 100 removeably coupled to the shaft 200 (see figs. 1b, 3, par. 28). Zachar further teaches an embodiment wherein the handle includes a drive system (motor 116) operably coupled to the bristle array (by shaft 230) to actuate motion of the bristle array (see fig. 5, pars. 28, 37). It would had been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the embodiment of figure 3 taught by Zachar including the drive means on the shaft with the embodiment of figure 5 of Zachar with the drive means in the handle in order to be able to provide a cheap head replacement. Such that if the drive means, i.e. the motor, is in the handle, the head which needs replaced due to wear and contamination can be made cheap since the drive means is reusable in the handle. Further it is noted that Zachar teaches the different arrangements of the drive means, i.e. the motor on the head or handle are just rearranging parts, such that the device still functions the same no matter the location of the drive means. It is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to move the location of the drive means from the shaft to the handle as taught by Zachar since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04, VI, C).
Zachar teaches the invention as substantially claimed and discussed above including the stem extending external to the handle, however, does not specifically teach both the bristle array and the suction port extends away from the shaft so that an opening of the suction port is proximal to the distal end of the bristle array and the stem extends in a first fixed direction away from the shaft portion and continues external to an outer wall of the handle in a second fixed direction such that an entirety of the stem has a fixed spatial relationship with respect to the shaft portion and is external to the handle and the drive shaft extends through the hollow main body.
Boersma teaches a toothbrush system comprising a shaft 32 including a bristle array 40 and a suction port (see fig. 1, such that the suction portion is the portion of channel 34, see par. 49 regarding vacuum, such that the port can be a suction port when connected to a vacuum as taught) arranged at the second end on the main body, wherein the bristle array 40 and the suction portion both extend away from the shaft so that an opening of the suction port is proximate to a distal end of the bristle array (see fig. 1). Boersma further teaches a stem 42 extending from a first end of the main body 30 (such that it extends away from the head), the stem having an end configured to be coupled to an external suction source (see fig. 5, such that the end of the portion is configured to be coupled to a suction source, see par. 49 regarding a vacuum, such that a hose connected to a vacuum source can be coupled to the end of the stem 42, par. 9 regarding an external source connected to the handle), wherein the stem 42 and the main body 30 are hollow (see fig. 5) forming a passageway 46 extending through the stem and the main body to provide fluid communication from the suction port to the end of the stem (par. 44, 49 regarding vacuum, fig. 5), wherein a drive system 16 of the handle is operably coupled to the bristle array by a drive shaft 28 extending through the hollow main body (see fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar with the arrangement of the bristles relative to the suction portion and the drive shaft extending through the hollow body as taught by Boersma as discussed above in detail in order to simultaneously suck the debris from the mouth while cleaning the teeth with the bristles and in order to reduce the diameter of the head, such that a single passage is required versus two separate passages.  
Vincent teaches a toothbrush system comprising a shaft portion including a main body having a first end and a second end, a bristle array and a stem extending from the first end of the main body, the stem end configured to be coupled to an external suction source (such that the end is configured for connection to a tube which could be a suction source tube), wherein the stem extends in a first fixed direction away from the shaft portion (see annotated figure, such that the first direction is outwardly) and continues external to an outer wall of the handle in a second fixed direction (see annotated figure) such that an entirety of the stem has a fixed spatial relationship with respect to the shaft portion and is external to the handle (see annotated figure, such that the shaft includes the first end of the main body). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Boersma to extend in a first and second direction external to the main body and having a fixed spatial relationship with respect to the shaft portion in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.

    PNG
    media_image1.png
    510
    686
    media_image1.png
    Greyscale

With respect to claim 2, Zachar further teaches a suction tube 238 configured to couple the stem to the external suction source (par. 31).
Zachar further teaches with respect to claim 3, the suction tube 238 is selectively engaged with the handle (par. 45, “For example, the outer surface of base may include a groove (NOT SHOWN) into which a section (e.g. a ‘short’ section) of base-external portion 238 of the suction lumen may be inserted.”).
With respect to claim 4, Zachar further teaches the handle includes a housing with an external groove, and the suction tube fits into the external groove (par. 45, “For example, the outer surface of base may include a groove (NOT SHOWN) into which a section (e.g. a ‘short’ section) of base-external portion 238 of the suction lumen may be inserted.”, such that the housing is the body of the handle/base portion having the groove).
With respect to claims 7 and 12, Zachar teaches the invention as substantially claimed and discussed above, however, does not specifically teach the suction port is positioned below the bristle array and the suction port and the bristle array extend away from the shaft in parallel.
Boersma teaches with respect to claim 7, the suction port is positioned below the bristle array (see fig. 1, such that the suction portion is below, i.e. shorter, than the bristle array) and with respect to claim 12, the bristle array extend away from the shaft in parallel (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar with the arrangement of the bristles relative to the suction portion as taught by Boersma as discussed above in detail in order to simultaneously suck the debris from the mouth while cleaning the teeth with the bristles and in order to reduce the diameter of the head, such that a single passage is required versus two separate passages.  
With respect to claim 21, Zachar further teaches the drive system is configured to vibrate or oscillate the bristle array (par. 34, 38).
With respect to claim 25, Zachar teaches the stem (the sideways protrusion) is unitary with the main body of the shaft portion. Zachar/Boersma teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stem which has a fixed spatial relationship with respect to the shaft portion being unitary with the main body. 
Vincent teaches the stem is unitary with the main body of the shaft portion (see fig). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Boersma to be integral with the stem and have a fixed spatial relationship with respect to the shaft portion in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.
With respect to claim 26, Zachar/Boersma teaches the invention as substantially claimed and discussed above, however, does not specifically teach the second fixed direction extends parallel to a long axis of the handle.
Vincent teaches the second fixed direction extends parallel to a long axis of the handle (see fig.). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stem as taught by Zachar/Boersma to have the second fixed direction extend parallel to the long axis of the handle in order to prevent accidental removal of the tube 238. Such that the stiff stem extending in the claimed first and second directions allows for the attachment of the tube in a direction parallel to the handle, so that the tube does not extends sideways from the head which would result in a sideways protrusion that would easily get caught and risk accidental removal.
With respect to claims 28-29, Zachar/Boersma/Vincent teaches the invention as substantially claimed and discussed above, however, does not specifically teach the main body and the stem are welded together or the stem is coupled to the main body by a butt joint.  It is noted that the connection of the stem to the main body being integral as taught by Vincent would not change the end result by changing making the integral device into two pieces and connecting them with well-known connection means, such as welding and a butt joint. Such that it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to make the integral stem and main body to be separable, i.e. two pieces since it has been held that forming a two piece article and connecting them together that was once a one piece device involves only routines skill in the art (see MPEP 2144.04, V, C). It is noted that a butt joint is a simple connection of the parts well known in the art and welding is a well-known means of connecting elements together, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Zachar/Boersma/Vincent as discussed above and use any known means of connection including welding and a butt joint as a matter of obvious design choice.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Boersma et al. (2019/0117357) in view of Vincent (FR 329155) as applied to claim 1 above, and further in view of Cindrich (2009/0197720).
Zachar/Boersma/Vincent teaches the invention as substantially claimed and discussed above however, does not specifically teach the stem extends down a length of the handle and the stem includes an aperture that provides an opening in the fluid communication from the suction port to the external suction source.
Cindrich teaches with respect to claim 5, the stem extends down a length of the handle ( see fig. 10, such that the stem 126 extends along a length of the handle  106/130 and with claim 6,  a toothbrush system wherein the stem includes an aperture 116 that provides an opening in the fluid connection from the suction port to the external suction source (par. 41). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar/Boersma/Vincent to include the opening as taught by Cindrich in order to allow the user to easily control the suction and to modify Zachar/Boersma/Vincent to extend the length of the stem as taught by Cindrich as a matter of obvious design choice. It is noted that Vincent teaches changing the dimensions of the device are well within the general skill of someone having ordinary skill in the art (par. 26 of translation). Therefore, it would have been an obvious matter of design choice to change the size of the stem since such a modification would have involve a mere change in the size of a component. A change in the size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 IV A).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0258217) in view of Boersma et al. (2019/0117357) in view of Vincent (FR 329155) as applied to claim 1 above, and further in view of Mary T. (2008/0196184).
Zachar/Boersma/Vincent teaches the invention as substantially claimed and discussed above however, does not specifically teach the handle further includes a lighting element configured to illuminate an area proximate to the bristle array.
Mary T. teaches a toothbrush system wherein the handle 2 includes a lighting element 25 configured to illuminate an area proximate to the bristle array (par. 30, fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Zachar/Boersma/Vincent to include the lighting element as taught by Mary T. and discussed above in detail in order to provide illumination to examine the teeth during use.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachar et al. (2017/0042648) in view of Boersma et al. (2019/0117357) in view of Vincent (FR 329155) as applied to claim  1 above, and further in view of Zachar et al. (2017/034770).
Zachar648/Boersma/Vincent teaches the invention as substantially claimed and discussed above including the drive shaft 230 extending through the hollow main body and the shaft being removably connected to the handle (see above), however, does not specifically teach the drive shaft is configured to be selectively decoupled form the drive system, such that the drive shaft remains with the main body when the shaft portion is separated from the handle.
Zachar 770 teaches a toothbrush system comprising a shaft portion including a
main body and a handle removeably coupled to the shaft portion, the handle including a
drive system 116/114 operably coupled to the bristle array to actuate motion of the
bristle array, wherein the drive system of the handle is operably coupled to the bristle
array a drive shaft 166, wherein the drive shaft 166 is configured to be selectively
decoupled form the drive system116/114, such that the drive shaft remains with the
main body when the shaft portion 160 is separated from the handle 110 (see fig. 3). It
would have been obvious to one having ordinary skill in the art before the effective filling
date of the invention to modify Zachar’648/Boersma/Vincent to provide the drive shaft within the main body as taught by Zachar ’770 in order to allow for easy connection to the handle while providing the desired movement of the bristles.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the stem having an inner shape corresponding to a curvature of a neck of the handle, such that when the shaft proton is coupled to the handle, the stem follows the curvature of the neck in combination with the other claimed limitations.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Zachar does not teach the claimed rigid stem, however, the prior art of Vincent has been cited to teach the claimed limitation therefor the applicants arguments are moot.
It is noted that figs. 22-23 show support for the butt joint, such that a butt joint is just two element connecting to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Buffa was cited to teach a curved portion of a head extending around a hose (see fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/9/2022